*40The opinion of the court ivas delivered by
Trenchard, J.
This writ brings up for review the judgment of the board of equalization, of taxes of New Jersey reducing the tax rate of the borough of Park Ridge and fixing it at 1he maximum rate permitted by the “Hillery Maximum Tax Rate act” (Pamph. L. 1906, p. 206; Comp. Stat., p. 5164), and its amendments and supplements, on the appeal of a taxpayer from an order of the Bergen county board of taxation.
The judgment of the board of equalization of taxes is challenged upon the ground that jurisdiction to hear and determine such an appeal from an order of the county board of taxation fixing the tax rate has not been conferred by law upon the board of equalization of taxes.
We are of the opinion that there is no merit in the contention.
Such jurisdiction was conferred by the act creating county boards of taxation (Pamph. L. 1906, p. 210; Comp. Stat., p. 5120) which, by section 10, provides as follows:
“Any action or determination of any county board of taxation may be appealed for review to the board of equalization of taxes of New Jersey, under such rules and regulations as said board of equalization may from time to time presci'ibe, and said board of equalization shall be authorized and empowered to review such action and proceedings and give such judgment" therein as it may think proper.”
This conclusion, in effect, disposes of every objection urged against tire judgment under review.
The judgment will be affirmed, with costs.